UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


Constance Walker,
                                                                              Decision and Order
                                       Plaintiff,
                                                                               17-CV-1175 (HBS)
               v.                                                                  Consent
Commissioner of Social Security,

                                       Defendant.


       On March 27, 2019, the Court issued a Decision and Order that vacated the Commissioner’s

final determination and that remanded the case for further administrative proceedings. (Dkt. No.

27.) On July 31, 2019, in accordance with a stipulation between the parties (Dkt. No. 33), the Court

awarded plaintiff attorney fees in the amount of $6,586.74 under the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. (Dkt. No. 34.) One of the conditions attached to the award was that

plaintiff potentially would not receive the award, depending on whether she owed any debts to the

federal government that were subject to offset under the U.S. Treasury Offset Program.

       On March 6, 2020, plaintiff’s counsel filed a motion for an award of attorney fees in the

amount of $11,734.75, under 42 U.S.C. § 406(b). (Dkt. No. 35.) Plaintiff’s counsel informs the

Court, and the Commissioner does not contest, that the EAJA award was in fact offset in its entirety

to help satisfy an unspecified debt that plaintiff owed to the U.S. Department of Education. (Dkt.

No. 35-5 at 1.) Plaintiff’s counsel advises further that on February 18, 2020, the Commissioner

issued a Notice of Award, based on a favorable decision, of $46,939.00 in past-due benefits. Of that

amount, the Commissioner withheld 25 percent, or $11,734.75, to pay any duly approved attorney

fee. Plaintiff’s counsel has set forth details in the motion explaining the time spent on the case and
how the amount sought is consistent with the attorney-client contract, the amount of time spent on

the case, prevailing rates for the type of work performed, and the statutory cap for fees.

        The Commissioner takes no position on the motion, since Section 406(b) are paid from the

claimant’s benefits rather than from agency funds. (Dkt. No. 38.)

        After reviewing the motion papers, the Court finds that the request is in fact consistent with

statutory authority and with cases that have addressed similar requests. See generally, e.g., Gisbrecht v.

Barnhart, 535 U.S. 789 (2002); Wurzer v. Comm’r, No. 15-CV-6528 CJS, 2019 WL 3821897 (W.D.N.Y.

Aug. 14, 2019); Barone v. Saul, No. 13-CV-896, 2019 WL 3296616, at *2 (W.D.N.Y. July 23, 2019).

Unlike Wurzer and Barone, no refund of the EAJA award will be necessary since the award was offset.

Accordingly, the motion is granted. Plaintiff’s counsel is hereby awarded $11,734.75 in attorney fees

under 42 U.S.C. § 406(b).

        SO ORDERED.

                                                  __/s Hugh B. Scott________
                                                  Hon. Hugh B. Scott
                                                  United States Magistrate Judge
DATED: April 8, 2020




                                                     2
